—Three separate motions by the appellants for reargument of an appeal from an order of the Supreme Court, Kings County, entered July 6, 1999, which was determined by decision and order of this Court dated August 7, 2000.
Upon the papers filed in support of the motions and no papers having been filed in opposition or relation, it is
Ordered that the motions of the appellants Brookdale Hospital Medical Center and Community Family Planning Council, d/b/a United Parents Center are denied; and it is further,
Ordered that the motion of the appellant Kingsbrook Jewish Medical Center is granted, and, upon reargument, the decision and order of this Court dated August 7, 2000 {Kirkland v New York City Health & Hosps. Corp., 275 AD2d 300), is recalled and vacated, and the following decision and order is substituted therefor:
In a medical malpractice action, the defendants Brookdale Hospital Medical Center, Kingsbrook Jewish Medical Center, and Community Family Planning Council, d/b/a United Parents Center, separately appeal from stated portions of an order of the Supreme Court, Kings County (Bellard, J.), entered July 6, 1999, which, inter alia, granted that branch of the plaintiff’s motion which was for leave to amend the complaint to assert a cause of action against them to recover damages for wrongful death.
*655Ordered that the appeal by Kingsbrook Jewish Medical Center is dismissed as withdrawn, without costs or disbursements, upon the argument of the appeal; and it is further,
Ordered that the order is affirmed insofar as appealed from by Brookdale Hospital Medical Center and Community Family Planning Council, d/b/a United Parents Center, without costs or disbursements.
The Supreme Court providently exercised its discretion in granting that branch of the plaintiffs motion which was for leave to amend the complaint to assert a cause of action to recover damages for wrongful death against the appellants Brookdale Hospital Medical Center (hereinafter Brookdale) and Community Family Planning Council, d/b/a United Parents Center (hereinafter Community Family). Contrary to the contentions of those appellants, the medical proof submitted by the plaintiff sufficiently addressed the causal connection between the alleged negligence and the decedent’s death (cf., Feinberg v Walter B. Cooke, Inc., 240 AD2d 623; Ludwig v Horton Mem. Hosp., 189 AD2d 986).
The remaining contentions of Brookdale and Community Family are without merit. Santucci, J. P., S. Miller, Florio and McGinity, JJ., concur.